ORDER
PER CURIAM.
Supervalu, Inc. (Employer) appeals the award of the Labor and Industrial Relations Commission granting Lewis Hinkle (Claimant) temporary workers’ compensation benefits of temporary total disability and medical. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence and further, is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).